Name: Commission Regulation (EEC) No 3461/83 of 6 December 1983 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 83 No L 345/ 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3461/83 of 6 December 1983 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products Member States to the Commission of data relating to imports and exports of certain agricultural products ; Whereas for certain products in the fruit and vege ­ tables sector it is desirable to be able to follow regu ­ larly and quickly changes in imports from non- member countries ; whereas for pure-bred breeding cattle, sheep and goats and for live horses, asses, mules and hinnies and the meat thereof, it is desirable to be able to follow regularly and quickly changes in trade with non-member countries and in intra-Community trade : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations on the common organization of the market in agricultural products, Whereas Commission Regulation (EEC) No 3601 /82 (3) provides for the communication by Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Manage ­ ment Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3601 /82 is hereby amended as follows : 1 . Article 1 ( 1 ) (A) (b) is replaced by the following : '(b) for products mentioned under I. Pigmeat, II . Beef and veal , III . Eggs and poultry, VII . Seed, VIII . Hops, XII . Sheepmeat and goatmeat and XV. Horsemeat, meat of asses, mules and hinnies, in Annex I : the statistical value,' 2 . In Article 1 ( 1 ) (C) (a) the following point is inserted : 'XV. Horsemeat, meat of asses, mules and hinnies,' 3 . As regards Annex I : (a) at II . Beef and veal, the text concerning heading No ex 01.02 is replaced by the following : CCT heading No Description 'ex 01.02 Live animals of the bovine species , including animals of the buffalo genus : A. Domestic species' (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . O OJ No L 376, 31 . 12 . 1982, p . 11 . No L 345/ 12 * Official Journal of the European Communities 8 . 12. 83 (b) at XII . Sheepmeat and goatmeat, the text concerning heading No ex 01.04 is replaced by the following : CCT heading No Description 'ex 01.04 Live sheep and goats' (c) Point XIV is replaced by the following : 'XIV. Fruit and Vegetables CCT heading No Description ex 07.02 Vegetables (whether or not cooked), preserved by freezing : B. Other : ( I) Deep-frozen peas (') (II) Deep-frozen beans (') (V) Deep-frozen mushrooms (') I (VII) Deep-frozen artichokes (') ex 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : I C. Onions D. Cucumbers and gherkins ex 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : A. Onions B. Other : (II) Mushrooms and truffles (') ex 08.03 Figs, fresh or dried : B. Dried ex 08.04 Grapes, fresh or dried : B. Dried ex 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : A. Strawberries, raspberries and black currants B. Red currants, fruit of the species Vaccinium myrtillus, blackberries (brambleberries), mulberries and cloudberries (I) Redcurrants (') ex 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : I E. Other ex 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard : B. Cucumbers and gherkins 8 . 12. 83 No L 345/ 13Official Journal of the European Communities CCT heading No Description ex 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : D. Asparagus H. Other, including mixtures : (I) Artichokes (') ex 20.05 Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar : C. Other (than chestnut puree and paste and jams and marmalades of citrus fruit) : I. With a sugar content exceeding 30 % by weight : (b) Other : (2) Strawberry jam (') (3) Raspberry jam (') (') For subdivisions in brackets refer to NIMEXE. (d) the following point XV. Horsemeat, meat of asses, mules and hinnies is added : 'XV. Horsemeat, meat of asses , mules and hinnies CCT heading No Description 01.01 Live horses, asses, mules and hinnies ex 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : I. Of horses, asses, mules and hinnies ex 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : A. Horsemeat, salted, in brine or dried' Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1983 . For the Commission Poul DALSAGER Member of the Commission